228 F.2d 462
Jerome CLARKE, Appellant,v.UNITED STATES of America, Appellee.
No. 12580.
No. 12612.
No. 12613.
United States Court of Appeals District of Columbia Circuit.
Argued November 15, 1955.
Decided December 15, 1955.

Appeals from the United States District Court for the District of Columbia; F. Dickinson Letts, Judge.
Mr. Henry Lincoln Johnson, Jr., Washington, D. C., for appellant.
Mr. Gerard J. O'Brien, Asst. U. S. Atty., with whom Messrs. Leo A. Rover, U. S. Atty., and Lewis Carroll and E. Riley Casey, Asst. U. S. Attys., were on the briefs, for appellee. Mr. Carl W. Belcher, Asst. U. S. Atty., also entered an appearance for appellee in No. 12580.
Before EDGERTON, Chief Judge, and PRETTYMAN and DANAHER, Circuit Judges.
PER CURIAM.


1
These appeals are from convictions of larceny after trust. D.C.Code 1951, § 22-2203, 50 Stat. 629, amended, 67 Stat. 99. We find no error affecting substantial rights.


2
Affirmed.